Citation Nr: 0617280	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  04-28 601	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to an increased initial rating for 
alcoholism, currently evaluated as 50 percent disabling.

2.  Whether the reduction of a 30 percent rating to 10 
percent for residuals of a left triceps injury was proper.

3.  Entitlement to an increased rating for residuals of a 
left triceps injury, evaluated as 30 percent disabling prior 
to January 1, 2005, and evaluated as 10 percent disabling 
thereafter.

4.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability (TDIU).

5.  Entitlement to service connection for arthritis of the 
shoulders.

6.  Entitlement to service connection for disability of the 
lumbar, thoracic, and cervical spines.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from April 1959 to August 
1962.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Togus, Maine and 
Providence, Rhode Island.  The veteran currently lives in 
Rhode Island and his claims are under the jurisdiction of the 
Providence, Rhode Island RO. 

In July 2004, the veteran perfected his appeal with regard to 
the denial of his claim for a rating in excess of 30 percent 
for a left triceps disability.  By rating action in October 
2004, the RO reduced the veteran's left triceps disability 
rating to 10 percent.  The veteran submitted a notice of 
disagreement with respect to the reduction.  While the RO did 
not issue a statement of the case with regard to this issue, 
the Board finds that the issue of whether the reduction was 
proper is inextricably intertwined with the claim for an 
increased rating for a left triceps disability already on 
appeal, and the Board will therefore assume jurisdiction of 
the issue of whether the reduction of the veteran's left 
triceps disability from 30 to 10 percent was proper.

The issues of entitlement to an increased rating for 
alcoholism, an increased rating for residuals of a left 
triceps injury, and for a TDIU are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a July 2004 letter, the veteran stated that he wished 
to withdraw his claims for entitlement to service connection 
for disabilities of the lumbar spine, thoracic spine, 
cervical spine, and shoulders.

2.  At the time of the October 2004 rating action, which 
reduced the veteran's disability rating, the veteran had had 
a 30 percent rating in effect for more than five years, and 
sustained improvement of the veteran's left triceps 
disability had not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a Substantive Appeal by 
the appellant have been met with respect to the claim for 
entitlement to service connection for a lumbar spine 
disability, his claim for entitlement to service connection 
for a thoracic spine disability, his claim for entitlement to 
service connection for a cervical spine disability, and his 
claim for entitlement to service connection for arthritis of 
the shoulders.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 
38 C.F.R. §§ 20.202, 20.204 (2005).

2.  The criteria for restoration of a 30 percent rating for a 
left triceps disability have been met.  38 C.F.R. § 3.344 
(2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Spine and Shoulder Claims

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  38 
C.F.R. § 20.204.  Appeals must be withdrawn in writing except 
for appeals withdrawn on the record at a hearing.  Id.  By a 
letter dated in July 2004, the veteran withdrew his appeal 
for entitlement to service connection for disabilities of the 
shoulders and of the lumbar, thoracic, and cervical spines, 
and hence, there remain no allegations of errors of fact or 
law for appellate consideration with respect to these claims.  
Accordingly, the Board does not have jurisdiction to review 
the appeal for the claim for entitlement to service 
connection for a lumbar spine disability, the claim for 
entitlement to service connection for a thoracic spine 
disability, the claim for entitlement to service connection 
for a cervical spine disability, and the claim for 
entitlement to service connection for arthritis of the 
shoulders.

Left Triceps Claim

In November 2000, the Veterans Claims Assistance Act (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2005)), was signed into law.  This law, and its 
implementing regulation, essentially redefined VA's duties to 
notify and assist claimants, requiring that VA notify 
claimants and their representatives, if any, of any 
information and evidence needed to substantiate and complete 
their claims, of the division of responsibility between 
claimants and VA to secure that evidence, and of the need for 
claimants to submit any additional evidence in their 
possession that is pertinent to the matters on appeal.  See 
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b), (c) 
(2005).  In light of the favorable determination contained 
herein, further development with regard to VA's duties to 
notify and assist would serve no useful purpose.  A remand is 
inappropriate where there is no possibility of any benefit 
flowing to the veteran.  Soyini v. Derwinski, 1 Vet. App. 540 
(1991).

By rating action in June 1996, the veteran was granted a 30 
percent rating for his left triceps disability, based on an 
April 1996 VA examination report.  

In July 2004 the RO proposed to reduce his left triceps 
disability rating from 30 to 10 percent stating that a 
February 2004 VA examination report showed "some" 
improvement in his disability.  By rating action in October 
2004, the RO reduced the veteran's 30 percent rating to 10 
percent, effective from January 1, 2005.

At the time of the October 2004 rating action, the veteran's 
30 percent rating for his left triceps disability had been in 
effect for over five years.  For ratings that have continued 
for five years or more, applicable regulations provide that 
rating agencies will handle cases affected by a change of 
medical findings or diagnosis so as to produce the greatest 
degree of stability of disability evaluations, consistent 
with the laws and regulations governing disability 
compensation.  Ratings on account of diseases subject to 
temporary or episodic improvement, such as skin diseases, 
will not be reduced on any one examination, except in those 
instances where all of the evidence of record clearly 
warrants the conclusion that sustained improvement has been 
demonstrated.  Moreover, although material improvement in the 
physical or mental condition is clearly reflected, the rating 
agency will consider whether the evidence makes it reasonably 
certain that the improvement will be maintained under the 
ordinary conditions of life.  38 C.F.R. § 3.344.

The Board notes that the RO stated that it reduced the 
veteran's disability rating based on some improvement, not on 
material improvement, as required by 38 C.F.R. § 3.344.  

The Board also finds that the February 2004 VA examination 
report did not show any improvement in the veteran's left arm 
disability at all.  The April 1996 VA examination showed the 
veteran's left arm to have loss of muscle tissue deep to the 
skin.  The February 2004 VA examination also indicates that 
the veteran has loss of left triceps muscle mass and 
additionally +indicates less strength of the left triceps 
than shown in April 1996.  Since the VA examination upon 
which the reduction was based does not show improvement of 
the veteran's left triceps disability as compared to the 
degree of triceps disability shown in April 1996, the Board 
finds that sustained improvement of the veteran's left 
triceps disability has not been shown and that the reduction 
of the veteran's 30 percent rating for his left triceps 
disability was not proper.  See 38 C.F.R. § 3.344.  
Accordingly, the Board finds that restoration of a 30 percent 
rating for a left triceps disability is warranted.


ORDER

The appeal for the claim for entitlement to service 
connection for arthritis of the shoulders is dismissed.

The appeal for the claim for entitlement to service 
connection for disabilities of the lumbar, thoracic and 
cervical spines is dismissed.

The reduction in the 30 percent evaluation assigned to the 
veteran's left triceps disability not having been warranted, 
restoration of the 30 percent disability evaluation is 
granted, subject to the law and regulations governing the 
payment of monetary benefits.


REMAND

Within 90 days of certification of the veteran's appeal to 
the Board, the veteran's attorney sent in additional evidence 
related to the veteran's claim for an increased rating for 
alcoholism.  The veteran has not submitted a waiver of RO 
review of the additional evidence.  This claim must be 
returned to the RO for review and issuance of a supplemental 
statement of the case.  The attorney also reported that the 
veteran had recent VA treatment for his alcoholism and 
requested that records of this treatment be obtained and 
considered.  These records must be obtained and considered by 
the RO prior to review of the veteran's claim by the Board.  
See 38 C.F.R. § 3.159(c)(2) (2005). 

The record reveals that the veteran is in receipt of 
Supplemental Security Income (SSI).  While the RO has made 
attempts to obtain a copy of the award and any medical 
records, those attempts have been unsuccessful.  The RO 
should make another attempt to obtain the veteran's notice of 
award of SSI benefits, and if the award is based on 
disability, the RO should obtain a copy of the medical 
records upon which the award was based.

The veteran was provided VCAA notice in April 2002.  However, 
this notice did not inform the veteran of what type of 
information and evidence was needed to meet the requirements 
for an increased rating for his alcoholism disability, or the 
requirements for an increased rating for a left triceps 
disability.  Subsequent VCAA letters make no reference to 
either of those disabilities.  The Court has mandated that VA 
ensure strict compliance with the provisions of the VCAA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  
Accordingly a remand is required in order for the veteran to 
be provided the proper notice.

An April 2004 VA examination of the veteran and an August 
2004 vocational assessment of the veteran are conflicting as 
to the severity of the veteran's service connected alcoholism 
disability.  Accordingly a new VA psychiatric examination is 
warranted.  The Board further notes that the veteran has not 
had an examination of his left triceps disability since 
February 2004.  A current VA examination of the left triceps 
is warranted.

The Board notes that the veteran's claim for TDIU is 
inextricably intertwined with his increased rating claims.  
Accordingly, the veteran's claim for a TDIU must be deferred 
until his increased rating claims are resolved.

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
VCAA notice in accordance with the 
decision in Quartuccio v. Principi, 16 
Vet. App. 183 (2002), and Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. 
March 3, 2006), as well as 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 2002), 38 
C.F.R. § 3.159(b), (c), and any other 
applicable legal precedent.  The RO 
should inform the appellant of the 
information and evidence necessary to 
substantiate his claim for an increased 
rating for alcoholism, his claim for an 
increased rating for a left triceps 
disability, and his claim for a TDIU, 
notice of which evidence, if any, the 
claimant is expected to obtain and 
submit, and which evidence will be 
retrieved by VA, notice of what evidence 
is necessary for establishing an 
effective date, and notice that he should 
provide any evidence in his possession 
that pertains to the claims.

2.  The RO should request copies of all 
of the veteran's records from the 
Providence, Rhode Island VA Medical 
Center dated from March 2003 to present.  
This should include records from the VA 
substance abuse program that the veteran 
attended in June 2005.

3.  The RO should obtain the notice of 
the veteran's award of SSI benefits, and 
a copy of any medical records upon which 
such award was based.

4.  When the above actions have been 
accomplished, the RO should arrange for a 
VA examination of the veteran's left 
triceps disability.  All indicated tests 
and studies should be performed.  The 
claims files should be made available to 
the examiner for proper review of the 
medical history, and the examination 
report is to reflect whether such a 
review of the claims files was made.

5.  The RO should arrange for a VA 
psychiatric examination to determine the 
current severity of the veteran's 
service-connected alcoholism disability.  
The claims folders should be made 
available to, and reviewed by, the 
examiner.  All indicated studies and 
tests should be performed.  All 
manifestations of the service-connected 
alcoholism should be described in detail.  
The psychiatrist must assign a Global 
Assessment of Functioning (GAF) score 
consistent with the American Psychiatric 
Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS IV, and 
explain what the assigned score 
represents.  The examiner should also be 
requested to offer an opinion concerning 
the degree of the veteran's occupational 
and social impairment due to his service-
connected alcoholism, to include whether 
it renders him unemployable.  A complete 
rationale should be given for all 
opinions and conclusions expressed. 

6.  The RO should ensure that the VA 
examinations comply fully with the above 
instructions, and if not, the RO should 
take corrective action.  Stegall v. West, 
11 Vet. App. 268 (1998). 

7.  After the above actions have been 
accomplished, the RO should undertake any 
other indicated development and re-
adjudicate the veteran's claims.  If the 
benefits sought on appeal are not granted 
to the veteran's satisfaction, or if a 
timely notice of disagreement is received 
with respect to any other matter, the RO 
should issue a supplemental statement of 
the case for all issues in appellate 
status and inform the veteran of any 
issue with respect to which further 
action is required to perfect an appeal.  
The supplemental statement of the case 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence 
received since the December 2004 
statement of the case.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


